                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEANDRE FURLOUGH,                                   Case No. 18-cv-02990-SVK
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9              v.                                         MOTION FOR LEAVE TO FILE
                                                                                             MOTION FOR RECONSIDERATION
                                  10     CAPSTONE LOGISTICS, LLC, et al.,
                                                                                             Re: Dkt. No. 84
                                  11                    Defendants.

                                  12          Before the Court is Plaintiff’s motion for leave to file a motion for reconsideration of the
Northern District of California
 United States District Court




                                  13   Court’s August 13, 2019, order staying this action pending Defendants’ appeal of the Court’s

                                  14   June 11, 2019 Further Case Management Order to the Ninth Circuit. ECF 84. Plaintiff’s motion

                                  15   for leave is DENIED because it fails to identify “a material difference of fact or law” from that

                                  16   which was presented to the Court before entry of the order staying the case pending appeal; “[t]he

                                  17   emergence of new material facts or a change of law occurring after the time of such order”; or “[a]

                                  18   manifest failure by the Court to consider material facts or dispositive legal arguments which were

                                  19   presented to the Court” before the stay order. See Civil L. R. 7-9(b); see also Smith v. Clark Cty.

                                  20   Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013).

                                  21          Plaintiff’s motion for leave argues that the Court’s order staying the case pending appeal

                                  22   was clear error and constitutes a manifest injustice insofar as the Court expressed the view that
                                       Plaintiff could have filed a dismissal of his arbitrable claims. ECF 84 at 3. Plaintiff now argues
                                  23
                                       that the proper way to dismiss individual claims is by filing a motion to amend (which Plaintiff
                                  24
                                       has filed and is pending), rather than filing a dismissal. Id. at 3-4. Prior to issuance of the Court’s
                                  25
                                       June 11, 2019 Further Case Management Order, now on appeal, Plaintiff proposed to “file a
                                  26
                                       dismissal” of his individual claims. ECF 58 (Joint Statement re Remaining Issues filed June 4,
                                  27
                                       2019) at 2. Plaintiff could have, but did not, raise the argument that the filing of a dismissal was
                                  28
                                   1   not the appropriate procedure at that time, or in his opposition to Defendant’s motion to stay

                                   2   pending appeal. See id.; see also ECF 72. Moreover, although Plaintiff may be correct that a

                                   3   motion to amend is the procedurally correct way to dismiss claims from this case, that does not

                                   4   change the Court’s conclusion that a stay pending appeal is appropriate in the procedural posture

                                   5   of this case. Accordingly, the Court is not left “with the definite and firm conviction that a

                                   6   mistake has been committed.” Smith, 727 F.3d at 955.

                                   7          SO ORDERED.

                                   8   Dated: August 28, 2019

                                   9

                                  10
                                                                                                     SUSAN VAN KEULEN
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
